Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeffery Don Davidson, Appellant                       Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-22-00101-CR         v.                         CR02932).         Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Stevens and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jeffery Don Davidson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED SEPTEMBER 9, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk